CRAIL, J.
This appeal is from a judgment for damages arising out of personal injuries in an automobile collision. The first contention of the appellant (defendant) and the one which he stresses with most emphasis is stated by him as follows: “Is the unsupported testimony of two persons who contradict each other on the question of an overtaking car ‘cutting in’ in front of another car going in the same direction and who were approximately five hundred feet away at the time and not in a position to see clearly the relative positions of the cars at the time of passing and who admit their inability to determine the distance between the cars at the time of the alleged 'cutting in’, sufficient to sustain a finding *204of negligence against the driver of the overtaking car where the driver of said ear testifies positively and without equivocation that he did not ‘cut in’ and that he did nothing to interfere with the operation of the overtaken car and that he was driving in a careful manner at all times?”  It is obvious from the statement of the question itself that the appellant is engaged in an attempt to persuade this court that the preponderance of the evidence at the trial was in the appellant’s favor. But it is our duty on appeal to view the evidence in the light most favorable to the respondent. We find there is substantial evidence to support the findings of the trial court.
The second and last contention of the appellant is that the evidence does not sustain the several findings of the trial court with regard to general and specific damages. We have examined these findings and reviewed the evidence with regard thereto and find that there is substantial evidence to support them.
Judgment affirmed.
Stephens, P. J., and Scott, J., pro tem., concurred.